EXHIBIT 10.13

 

[g2018030121525117431123.jpg]

Sangamo BioSciences, Inc.

Point Richmond Tech Center

501 Canal Blvd., Suite A100

Richmond, CA 94804

510-970-6000 510-236-8951 (Fax)

August 16, 2010

Curt Herberts

 

Dear Curt:

It is my pleasure to offer you the following position at Sangamo BioSciences,
Inc:

Title:

Director, Corporate Development

Reporting to:

David Ichikawa, Senior Vice President, Business Development

Salary:

$190,000 base pay per annum, (paid semi-monthly) and eligible for annual bonus
commencing with the 2011 plan year

Starting Date:

On October 11, 2010

Stock Options:

35,000 shares, subject to the approval of the Board of Directors and rules of
vesting schedule described in the Sangamo BioSciences, Inc. Stock Option Plan

Signing Bonus:

10,000 (to be repaid in full should you resign your position within 12 months)

Benefits:

A group medical plan is in place with Aetna. Your specific choice of options
within the plan determines the employee contribution toward premiums. Other
benefits include dental insurance, short-term and long­ term disability
insurance, life insurance, a Section 125 flexible spending plan, a 401(k)
retirement savings plan, employee stock purchase plan, 15 vacation days, 10 paid
holidays and 10 sick days per year.

I know you are fully aware of the extraordinary effort required to build a first
rate organization. I am confident that you will succeed in the tasks at hand.
Please sign and date both copies of this employment offer letter to indicate
your acceptance, and return one copy to us for our files.

Sincerely,

 

/s/ Edward Lanphier

 

Edward Lanphier

President and Chief Executive Officer

cc:personnel file

payroll

Accepted: /s/ Curt A. Herberts       08/19/10

Curt HerbertsDate

 

--------------------------------------------------------------------------------

 

 

2.